Title: Report on the Petition of James Bingham, John Hertell, James Craven, and John Evans, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred by an Order of the House of Representatives of the 12th of February 1791, the Petition of James Bingham, John Hertell, James Craven and John Evans of the City of New York, Guagers, thereupon respectfully makes the following Report—
The Petition seeks Compensation for computing and marking a Number of Cases of Geneva, prior to the operation of the Collection Law of the 4th of August 1790, when there was no specific allowance established by Law for the Service mentioned.
It is a convenient general rule that public Services performed in the ordinary routine, should be left, as to compensation, to the existing legal provisions when they were performed, that retrospective Compensations should be avoided; and that where allowances are inadequate, the remedy should have a future Operation only.
In the present case there do not occur in the Opinion of the Secretary any Motives sufficiently cogent to induce a deviation from the general rule, and to justify on his part a Suggestion favourable to the prayer of the Petitioners.
Which is humbly submitted

Alexander HamiltonSecy. of the Treasury.
Treasury Department February 27th 1794.
 